Exhibit 10.7

November 2, 2006

Mr. Allen Snyder

17660 Saddlewood Road

Monument, CO 80132-8356

Re: Employment Terms

Dear Allen:

This letter sets forth the terms of Your employment at Carrier Access
Corporation, (the “Company”). This letter, along with the Employer Protection
Agreement and the Company’s 1998 Stock Option Plan, sets forth the entire
agreement between Allen E. Snyder (“You” and “Yours”) and the Company with
respect to Your employment (“Agreement”).

 

1. POSITION. Your position will be Executive Vice President & Chief Operating
Officer located at our corporate headquarters in Boulder, CO. You will report
directly to the Chairman, Chief Executive Officer and President of Carrier
Access. You will be a Section 16 reporting Officer of the Company.

 

2. TERM. Subject to the provisions for termination as hereinafter provided, the
term of this Agreement shall begin on November 6, 2006 (“Effective Date”) and
shall continue until terminated as herein provided.

 

3. COMPENSATION.

 

  a. BASE SALARY. For services rendered by You under this Agreement, the Company
shall pay to You the bi-weekly salary of $13,461.54, pursuant to Carrier
Access’s regular payroll schedule. This bi-weekly salary times twenty-six
(26) pay periods is equivalent to $350,000 annually (“Base Salary”). Said Base
Salary is subject to annual increases as approved by the majority of the members
of the Company’s Board of Directors. The Board shall consider the recommendation
of the Compensation Committee in making such determinations.

 

  b. BONUSES. Commencing with the Fiscal Year 2007, in addition to Base Salary,
You will become eligible for a quarterly incentive and annual bonus plan, with a
target bonus rate of 100% of Your annual base salary base salary (i.e.,
$350,000). Your actual annual incentive cash award may be below, at, or above
target and will be based upon a combination of the Company’s achievement level
against financial and performance objectives, up to 200% of Your annual base
salary, subject to quarterly and annual targets set by the Board of Directors.
The Board shall consider the recommendation of the Compensation Committee in
determining such bonus amounts.

 

  c. EXPENSES. In addition to Base Salary and Bonuses, Company shall reimburse
You for all reasonably necessary business expenses actually incurred by You in
the performance of Your duties, including, without limitation, expenses for
travel, meals, entertainment and other miscellaneous business expenses in
accordance with Company’s standard policy. For international air travel in
excess of seven (7) hours duration, the Company will reimburse You for airfare
at the Business Class level. You shall submit to Company written itemized
expense accounts and such additional substantiation and justification as Company
may reasonably request on account of such expenses in any form required by
Company. Company shall furnish

 

1



--------------------------------------------------------------------------------

You with a credit card in the account name of Company, which card may be used
for such reasonable and necessary expenses as described above.

 

  d. STOCK OPTIONS. With the commencement of Your employment, and as a condition
of the non-competition terms as set forth in Section 8 below and Exhibit C
attached hereto, I will recommend to the Carrier Access Board of Directors that
You be granted a non-qualified stock option to purchase 500,000 shares of
Carrier Access Common Stock (the “Option”). The Option will be granted with an
exercise price equal to the fair market price per share of Carrier Access Common
Stock at closing on the first trading day of the week immediately following Your
Start Date. If Your Start Date is the first trading day of the week, the
exercise price of Your Options shall be equal to the fair market price per share
of Carrier Access Common Stock at closing on that date. Vesting is described in
the 1998 Stock Option Plan and Stock Option Agreement and Notice of Grant
documents, and will commence as of Your Start Date.

 

  e. OTHER BENEFITS. You will receive standard Carrier Access benefits. Health
benefits become effective on the first day of the month following Your Start
Date. If Your start date is the first business day of the month, You become
eligible for health benefits on that day.

 

4. DUTIES. You are engaged for the purpose of performing (a) services as the
Executive Vice President and Chief Operating Officer and shall be responsible
for directing the daily business of the Company, subject only to the control of
the CEO and Board, (b) those duties and responsibilities necessary for the
performance of Your position, and (c) such other duties as shall be agreed upon
by You and Company in writing. You shall faithfully adhere to, execute and
fulfill all policies established by the CEO and Board.

 

5. EXTENT OF SERVICES. You shall devote substantially Your entire time, and best
efforts, to the performance of Your duties hereunder and to promote and further
the business of Company. You will work primarily at the Company’s headquarters
located in Boulder, Colorado, except for necessary Company travel.

 

6. WORKING FACILITIES. You shall be furnished with appropriate working equipment
and tools necessary for the proper performance of Your duties.

 

7. BUSINESS CONDUCT OF YOU. You shall be free to engage in other business
interests and investments, as long as (a) You devote Your full time and
attention and best efforts in a professional manner to the business of Company,
in a manner consistent with Your duties hereunder, (b) such other business
interests and investments will not require Your services in the operation or
affairs of the companies or enterprises in which such investments are made, and
(c) such business interests or investments do not violate any other provisions
of this Agreement, including, without limitation, Section 8 hereof.
Notwithstanding the foregoing, You may (a) provide up to twenty (20) hours of
consulting services to Openwave Systems, Inc. during the period from the
Effective Date through December 31, 2006, and (b) serve on the Board of
Directors of two (2) other companies or organizations, provided however that
(i) the foregoing activities do not materially interfere, individually or in the
aggregate, with the performance of Your duties and responsibilities hereunder
and (ii) with respect to other board services, You obtain the approval of the
CEO and Board of Directors prior to joining any such board, and such other board
service does not require that You attend more than four (4) meetings in person
per year in total.

 

8. RESTRICTIVE COVENANTS/PROTECTION OF PROPRIETARY INFORMATION.

 

  a. INTENT. The parties hereto recognize that Your knowledge and skill are a
material factor in inducing the Company to enter into this Agreement. Further,
in the course of Your employment,

 

2



--------------------------------------------------------------------------------

and because of the nature of Your responsibilities, You will acquire valuable
and confidential information and trade secrets with regard to the Company’s
business operation, including, but not limited to, Company’s existing and
contemplated services and products, documentation, technical data, intellectual
property and other proprietary information, business and financial methods and
practices, plans, pricing, lists of Company’s customers and prospective
customers, methods of obtaining customers, financial and operational data of
Company’s present and prospective customers, and the particular business
requirements of the Company’s present and prospective customers. In addition,
You may develop on behalf of the Company, a personal acquaintance with some of
the Company’s customers and prospective customers. As a consequence, You will
occupy a position of trust and confidence with respect to the Company’s affairs
and its services. In view of the foregoing, and in consideration of the
remuneration paid and to be paid to You, You agree that it is reasonable and
necessary for the protection of the goodwill and business of Company that You
make the covenants contained in Sections 8(b) and 8(c) below regarding the
conduct of You during and after Your employment relationship with the Company,
and that the Company will suffer irreparable injury if You engage in conduct
prohibited thereby.

 

  b. NON-COMPETITION AND NON-SOLICITATION. For a period beginning on the
Effective Date and ending one year after You cease to be employed by the
Company, You, directly or indirectly, whether as employee, owner, sole
proprietor, partner, director, member, consultant, agent, founder, co-venturer
or otherwise, will not violate the Non-Compete and Non-Solicitation obligations
and terms herein, including but not limited to those set forth in Exhibit C,
attached hereto.

 

  c. CONFIDENTIALITY.

(i) COMPANY’S INFORMATION. You agree that any and all of Company’s confidential
and proprietary information, including, but not limited to, the matters
contained in Section 8(a) above and all intellectual property rights therein,
are and shall remain the sole and exclusive property of Company. While in the
employ of Company, or at any time thereafter, You will not, directly or
indirectly, communicate or divulge to or use for Your benefit or for the benefit
of any other person, firm, association or corporation, any of Company’s trade
secrets or confidential information, including, by way of illustration, the
matters contained in Section 8(a) above, or which were communicated to or
otherwise learned of or acquired by You in the course of Your employment with
Company, except that You may disclose such matters to the extent that disclosure
is required,

(a) in the course of Your employment with and for the benefit of the Company or

(b) by a court or governmental agency of competent jurisdiction without proof of
specific damages.

You will not use such trade secrets or confidential information in any way or in
any capacity other than as an executive of the Company and to further the
interest of the Company.

(ii) OTHER INFORMATION. You shall not, directly, or indirectly, communicate or
divulge to the Company or use for Your benefit or for the benefit of any other
person, firm, association or corporation, including Company, any confidential,
trade secret or other proprietary information of a third party which You may
have obtained from another person, the disclosure of which You know or have
reason to know would violate the terms of any non-disclosure or confidentiality
agreement between Company and such other person, or the disclosure of which You
have reason to know is otherwise prohibited.

 

3



--------------------------------------------------------------------------------

  d. BLUE PENCIL: In the event any court of competent jurisdiction shall
determine that the scope, time or territorial restrictions set forth are
unreasonable, then it is the intention of You and Company that such restrictions
be enforced to the fullest extent which the court deems reasonable, and this
Agreement shall thereby be reformed.

 

9. PAID TIME OFF. Carrier Access will provide You with PTO days (paid time off)
and Holidays. Currently there are eight (8) observed holidays. You will accrue
twenty (20) PTO days on a per pay period basis as follows: 160 hrs / 26 pay
periods = 6.15 hrs accrued each pay period. Beginning in the third year of
employment, You will accrue at the rate of twenty-two (22) days per year, with
PTO days accrued at 6.77 hrs per pay period (176 hrs / 26 pay periods). The
Company’s maximum accrual total is 240 hours, which means that if the maximum is
reached, no additional hours will accrue until the total accrual goes below 240
hours.

 

10. DISABILITY. Your disability and/or sick leave shall be covered by the usual
and customary policies and procedures of Company, as set forth in the Carrier
Access Employee Handbook, a copy of which has been provided to You.

 

11. TERMINATION.

 

  a. FOR CAUSE: Company may, at any time, terminate this Agreement and Your
employment “For Cause” as defined in Exhibit A, attached hereto and made a part
hereof.

 

  b. WITHOUT CAUSE; GOOD REASON.

 

  (i) WITHOUT CAUSE. You may terminate this Agreement voluntarily, which
termination shall be without cause, upon ninety (90) days written notice to
Company. In such event, You shall continue to render Your services up to the
date of termination. You may also terminate for Good Reason (as defined below);
.

 

  (ii) GOOD REASON. You may terminate this Agreement for Good Reason (as defined
below), upon written notice to Company within sixty (60) days after You know or
have reason to know of the occurrence of any event which would constitute Good
Reason, and Your notice under this Section ll(b)(ii) shall specify in reasonable
detail the event which would constitute Good Reason. In the event the Good
Reason is for events or circumstances described herein, Company shall have
thirty (30) days following receipt of such written notice from You to effect a
cure of the circumstance constituting Good Reason, and, upon cure thereof by
Company (which cure shall be retroactive with respect to any monetary matter),
such event shall no longer constitute Good Reason. As used in this Agreement,
“Good Reason” shall mean the following: (a) if not approved by You by written
amendment to this Agreement, the assignment to You of any duties inconsistent in
any material respect with Your position, authority, duties or responsibilities
as contemplated by this Agreement or any other action by Company which results
in a material diminution in such position, authority, duties or
responsibilities; or (b) establishment of a Base Salary for You which is less
than provided for in this Agreement, or failure to pay the same other than an
isolated, inadvertent or insubstantial failure, not occurring in bad faith;

 

  c. DEATH OR DISABILITY: This Agreement shall automatically terminate upon the
death or disability of You. In the event of death, this Agreement shall
terminate as of the date of Your death. In the event of the determination by not
less than fifty percent (50%) of the Board of Directors of Company in good faith
that You are disabled, the Board may give You notice of its intention to
terminate’ employment and Your employment shall terminate thirty (30) days after
receipt of such notice by You. Disability shall be the absence of You from Your
duties with the

 

4



--------------------------------------------------------------------------------

Company on a full time basis for one hundred twenty (120) consecutive business
days due to a disabling condition as defined in the long-term disability
policies of Carrier Access in force at such time. In the event of a death or
disability, all amounts due as accrued Base Salary and prorated Bonus through
the termination date and deferred amounts due, if any, shall be paid thirty
(30) days of the termination date as a lump sum payment. The foregoing shall be
construed and enforced in compliance with federal and state law regarding
disability, including the Family Medical Leave Act (FMLA). In the event the
foregoing or any portion thereof shall for any reason be held to be invalid,
illegal or unenforceable, the remaining provisions of this Agreement shall be
unimpaired, and shall continue in full force and effect.

 

12. OBLIGATIONS OF COMPANY UPON TERMINATION.

 

  a. SALARY UPON TERMINATION AT WILL BY COMPANY (WITHOUT CAUSE) OR FOR GOOD
REASON.

Provided that You sign a release of legal actions and non-compete agreement in
the form set forth at Exhibit B, at the time of termination and confirmation of
Your agreement to be bound by the non-compete terms set forth at Exhibit C, You
will receive, in lieu of any cash severance based upon Your base salary or
target incentive cash bonus payable or other amounts which may otherwise be due
to You hereunder, the following:

 

  (i) twelve (12) month’s base salary and,

 

  (ii) twelve (12) month’s target incentive cash bonus based upon rate then in
effect for You.

Except as set forth in §12.b. below, the foregoing severance amount shall be the
entire amount due for termination by the Company without cause or by You for
Good Reason, and such amount shall be paid over the twelve (12) month period
following the termination date in equal installments in accordance with the
Company’s regular payroll periods.

Termination by reason of Your voluntary termination without cause, death or
disability shall be treated as a termination For Cause for purposes of this
Section 12.a. and the foregoing severance amount shall not be payable.

 

  b. SALARY AND OPTIONS UPON TERMINATION AND CHANGE OF CONTROL.

If there is a Change in Control (as defined below), and Your employment is
terminated within two (2) months before or twelve (12) months following the
effective date of the Change of Control for any reason other than (i) by the
Company For Cause (as defined in Exhibit A) or (ii) Your voluntary resignation
or termination, AND provided that You sign a release in the form set forth at
Exhibit B and confirmation of Your agreement to be bound by the non-compete
terms set forth at Exhibit C, with such reasonable changes as the Company may
require to revise the list of competitors and to otherwise update the
non-compete terms as appropriate at the date of such confirmation, You will
receive, in lieu of any cash severance based upon Your base salary or target
incentive cash bonus payable or other amounts which may otherwise be due to You
hereunder, the following:

 

  (i) twelve (12) month’s base salary and

 

  (ii) twelve (12) month’s target incentive cash bonus based upon the rates then
in effect for You, and

 

5



--------------------------------------------------------------------------------

  (iii) any remaining unvested options that have been granted to You shall
become fully vested on the effective date of Your termination hereunder and
become exercisable for all or any portion of those shares as fully-vested shares
of Common Stock. Each such option accelerated in connection with a Change of
Control shall remain exercisable until the expiration or sooner termination of
the respective option term.

Items (i) and (ii) in this §12.b. shall be paid over the twelve (12) month
period following the termination date in equal installments in accordance with
the Company’s regular payroll periods.

The foregoing severance amount shall be the entire amount due for termination by
the Company if there is a Change in Control (as defined below), and such amount
shall only be payable if Your employment is terminated by the Company without
cause or by You for Good Reason within two (2) months before or twelve
(12) months following the effective date of the Change of Control (as defined
below).

Termination by reason of Your voluntary termination without cause, death or
disability shall be treated as a termination For Cause for purposes of this
Section 12.b. and the foregoing severance amount shall not be payable.

 

  c. CHANGE OF CONTROL. For purposes hereunder, “Change of Control” shall mean a
change in ownership or control of the Company effected through any of the
following transactions:

 

  (i) a merger, consolidation or reorganization approved by the Company’s
stockholders, unless securities representing more than fifty percent (50%) of
the total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Company’s outstanding voting securities immediately prior
to such transaction.

 

  (ii) any stockholder-approved transfer or other disposition of all or
substantially all of the Company’s assets, or

 

  (iii) the acquisition, directly or indirectly by any person or related group
of persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company), of
beneficial ownership (within the meaning of Rule I3d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities pursuant to a tender or exchange
offer made directly to the Company’s stockholders which the Board recommends
such stockholders accept.

 

  d. NO REQUIREMENT TO MITIGATE. You shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise, nor shall the amount of any payment or benefit provided for in
this Agreement be reduced by any compensation earned by You as the result of
employment by another company provided that such employment is not in violation
of Your non-compete obligations herein, or by reason of Your receipt of or right
to receive any retirement or other benefits after the date of termination of
employment or otherwise, except as otherwise provided therein.

 

  e. GROSS UP PAYMENT. Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of You would be subject to
excise tax imposed by Section 4999 of the Internal Revenue Code, or any interest
or penalties are incurred by You with respect such excise tax, then You shall be
entitled to receive an additional payment (“Gross Up Payment”) equal to the
amount of the excise tax and penalties related thereto together with any
additional excise tax, income taxes and penalties as a consequence of the Gross
Up Payment.

 

6



--------------------------------------------------------------------------------

 

  f. SOLE REMEDY AND TERMINATION OF PAYMENTS. This Section 12 sets forth the
entire amounts payable to You upon termination of Your employment with the
Company. In no event will any severance or other amount be payable to You due to
termination by the Company For Cause. In addition to any and all other remedies
that the Company have available to it under law and at equity, including any
remedies set forth in the Employer Protection Agreement and the 1998 Stock
Option Plan, if, following the termination of Your employment with Company, You
are found by a court of competent jurisdiction to have materially breached the
provisions contained in Section 8 of this Agreement, including but not limited
to the terms of Exhibit C, Company’s obligation to make any further payments or
provide any further benefits to You pursuant to this Agreement shall be deemed
to have terminated as of the date of such material breach and You shall be
obligated to return any and all payments received since such date.

 

13. REMEDIES.

 

  a. INJUNCTIVE RELIEF. In the event of a breach or threatened breach of this
Agreement by You, the Company shall be entitled, in addition to all other
remedies otherwise available to Company, to an. injunction, enjoining and
restraining such breach or threatened or intended breach, and You hereby consent
to the issuance thereof forthwith in any court of competent jurisdiction without
proof of specific damages.

 

  b. ATTORNEYS’ FEES. In the event that either party shall enforce any part of
this Agreement through legal proceedings and the other shall have been in breach
hereof, such defaulting party agrees to pay to nondefaulting party any costs and
attorneys’ fees reasonably incurred in connection therewith.

 

14. CUMULATIVE RIGHTS. All of the rights and remedies of the parties hereto
shall be cumulative with, and in addition to, any other rights, remedies or
causes of action allowed by law and shall not exclude any other rights or
remedies available to either of the parties hereto.

 

15. NOTICES. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing, and if sent by certified mail, return receipt
requested, to Your residence in the case of You, or to the principal office in
the case of the Company.

 

16. WAIVER OF BREACH. The waiver by either party of a breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any subsequent breach by such party.

 

17. GOVERNING LAW. The validity of this Agreement, the construction and
enforcement of its terms, and the interpretation of the rights and duties of the
parties shall be governed by the laws of the State of Colorado.

 

18. SEVERABILITY. In the event any one or more of the provisions of this
Agreement shall for any reason be held to be invalid, illegal or unenforceable,
the remaining provisions of this Agreement shall be unimpaired, and shall
continue in full force and effect.

 

19. ASSIGNMENT. The rights and obligations of You under this Agreement are not
assignable. The rights and obligations of Company under this Agreement inure to
the benefit and shall be binding upon the successors and assigns of Company.

 

7



--------------------------------------------------------------------------------

20. SURVIVAL OF PROVISIONS. The provisions of this Agreement set forth in
Sections 8 and 11 hereof, as well as those terms of the Employer Protection
Agreement and the 1998 Stock Option Plan Agreement as stated therein to survive,
shall survive termination of employment.

 

21. ENTIRE AGREEMENT. This instrument contains the entire agreement of the
parties with respect to employment of You. It may not be changed orally, but
only by agreement in writing, signed by the party against whom enforcement of
any such waiver, change, modification, extension or discharge is sought.

 

22. ADVICE OF COUNSEL AND CONSTRUCTION. The parties acknowledge that all parties
to this Agreement have had the opportunity to be represented by counsel.
Accordingly the rule of construction of contract language against the drafting
party is hereby waived by all parties.

IN WITNESS WHEREOF, the parties have executed this agreement effective on the
day and year first above written.

CARRIER ACCESS CORPORATION

 

By:

 

/s/ Roger, Koenig

   Date: November 2, 2006   Roger, Koenig, Chairman, Chief Executive Officer &
President    BY:  

/s/ Allen E. Snyder

   Date: November 2, 2006   Allen E. Snyder   

 

8



--------------------------------------------------------------------------------

EXHIBIT A

FOR CAUSE Definition

FOR CAUSE: Company may, at any time, terminate this Agreement “For Cause” which
includes:

 

  1. Your conviction of, or plea of guilty or nolo contendere to, a felony or a
crime of falsehood or involving moral turpitude;

 

  2. Your (a) perpetration of a fraud or (b) perpetration of other act or acts
of dishonesty against Company or any Affiliate of Company provided such other
act or acts resulted, directly or indirectly, in personal gain or enrichment to
You or any other person at Company’s or its Affiliate’s expense;

 

  3. Your breach of the provisions of Section 8 of the Agreement;

 

  4. negligence or misconduct in the performance of Your duties to the Company
or repeated unexplained or unjustified absences from the Company;

 

  5. a material and willful violation of any federal or state law which if made
public would injure the business or reputation of the Company as reasonably
determined by the Board of Directors of the Company;

 

  6. unsatisfactory performance which is unrelated to significant market
conditions that impede reasonable performance expectation, acts of God, war or
terrorism and/or decisions by the Board of Directors to substantially change the
scope, direction or business operations of the Company, after prior notice and a
ninety (90) day opportunity to cure the unsatisfactory performance in accordance
with the Company’s policies. Notwithstanding the foregoing, unsatisfactory
performance related to the material and willful violation of any federal or
state law as an Section 16 Officer or to a conviction of a felony or a crime
involving moral turpitude causing material harm to the standing and reputation
of the Company, in each case as reasonably determined by the Board of Directors
of the Company, will be grounds for immediate termination For Cause without a
right to cure.

 

9



--------------------------------------------------------------------------------

EXHIBIT B

Form of Release

This general release of claims (“Release”) is being executed pursuant to the
terms set forth above relating to Employment terms between me and the Company
(the “Agreement”), which Agreement I have willingly executed. Certain
capitalized terms used in this Release are defined in the Agreement.

I hereby confirm my obligations under the form of the Company’s Employer
Protection Agreement including the Non-Compete Terms as set forth in Attachment
C of the Agreement, which I have previously signed.

I, on behalf of myself and my heirs, estate, executors, administrators,
successors and assigns, do hereby release, acquit and forever discharge the
Company, its parents and subsidiaries, and their officers, directors, agents,
servants, employees, shareholders, successors, assigns and affiliates, of and
from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys fees, damages, indemnities and obligations of every kind and
nature, in law, equity, or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed (other than my rights under the Agreement
and any claim for indemnification I may have as a result of any third party
action against me based on my employment with the Company), arising out of or in
any way related to agreements, events, acts or conduct at any time prior to and
including the date I execute this Release, including, but not limited to: all
such claims and demands directly or indirectly arising out of or in any way
connected with my employment with the Company or the termination of that
employment, including but not limited to, claims of intentional and negligent
infliction of emotional distress, any and all tort claims for personal injury,
claims or demands related to salary, bonuses, commissions, stock, stock options,
or any other ownership interests in the Company, vacation pay, fringe benefits,
expense reimbursements, severance pay, or any other form of compensation; claims
pursuant to any federal, state or local law or cause of action including, but
not limited to, the federal Civil Rights Act of 1964, the federal Age
Discrimination in Employment Act of 1967 (“ADEA”), the federal Employee
Retirement Income Security Act of 1974, the federal Rehabilitation Act of 1973,
the federal Americans with Disabilities Act of 1990, the federal Fair Labor
Standards Act, the federal Family Medical Leave Act, and any amendments to the
foregoing laws; tort law; contract law; wrongful discharge; discrimination;
fraud; defamation; emotional distress; and breach of the implied covenant of
good faith and fair dealing; provided, however, that nothing in this paragraph
shall be construed in any way to release the Company from its obligation to
indemnify me. pursuant to the Company’s indemnification obligation pursuant to
agreement, its bylaws or applicable law.

I agree that the claims released pursuant to this Release include all claims
against individual employees, officer or directors of Carrier Access, whether or
not such employees, officer or directors were acting within the scope of their
employment.

At Carrier Access’s request, I agree to cooperate fully in connection with any
legal matter, proceeding or action relating to Carrier Access.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I also acknowledge that the consideration given
under the Agreement for the waiver and release in the preceding paragraph hereof
is in addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (a) my waiver and release do not apply to any rights or claims that may
arise on or after the date I execute this Release; (b) I have the right to
consult with an attorney prior to executing this Release; (c) I have twenty-one
(21) days to consider this Release (although I may choose to voluntarily execute
this Release earlier); (d) I have seven (7) days following my execution of this
Release to revoke the Release; and (e) this Release shall not be effective until
the date upon which the revocation period has expired, which shall be the eighth
(8th) day after I execute this Release.

 

10



--------------------------------------------------------------------------------

EXHIBIT C

Non-Compete Terms

 

1. UPON TERMINATION. If Your employment is terminated by the Company without
Cause or by You for GOOD REASON (as defined in § 1 l(b)(ii) of the Agreement),
the Company has agreed to continue to pay Your base salary and target cash
incentive bonus for a twelve (12) month) period following termination of Your
employment, all as more fully provided in § 12(a) the Agreement.

 

2. UPON TERMINATION AND CHANGE OF CONTROL. If there is a Change in Control (as
defined in Section 12(c) of the Agreement), and Your employment is terminated by
the Company without Cause or by You for GOOD REASON within two (2) months before
or twelve (12) months following the effective date of the Change of Control, the
Company has agreed to continue to pay Your base salary and target cash incentive
bonus for a twelve (12) month) period following termination of Your employment,
and Your unvested options shall become fully vested on the effective date of
Your termination, all as more fully provided in § 12(b) the Agreement.

 

3. NON-COMPETITION AND NON-SOLICITATION. In Your role as Executive Vice
President and Chief Operating Officer at the Company, You acknowledge that You
will have acquired knowledge of sensitive and confidential information relating
to product development road maps, marketing plans, competitive plans and pricing
strategies and trade secrets (the “Confidential Information”). Were You to
directly or indirectly be engaged in any business in direct competition with the
Company or its subsidiaries, You acknowledge that Confidential Information could
readily be used by You and provide the competing business with a significant
competitive advantage against the Company.

Therefore, as a necessary condition to Your entitlement to such payments under
§12(a) or §12(b) of the Agreement, You agree that during Your employment with
the Company and for a period ending twelve (12) months from the termination of
Your employment with the Company (“Covenant Period”), You will not to compete
with the Company as more fully described below. Should You violate the terms of
the Agreement, including full compliance with the terms of § 12 of the Agreement
and those terms specifically set forth below, the Company shall not be required
to make any future payments to You under the Agreement or otherwise and it shall
be entitled to recover prior payments made to You during Your employment.

 

  A. NON-COMPETE. During the Covenant Period, You shall not within the Covenant
Area (as defined below) in any manner, directly or indirectly, including through
another person, firm, corporation, partnership, joint venture, trust, sole
proprietorship, unincorporated business association, limited liability company,
or other entity (collectively, “Other Persons”):

 

  i. Operate, engage, or participate (including as an owner, operator, investor,
employee, agent, officer, stockholder, director, partner, member, principal,
proprietor, manager, trustee, contractor, creditor, consultant, or in any other
capacity whatsoever, hereinafter “in any capacity”) in the business of
communications equipment design, development, and production and business
activities conducted in furtherance thereof by the Company (or any of its
affiliates) prior to termination of Your employment with the Company (the
“Business”), or perform in any capacity services for Other Persons which are
competitive with the Business; or

 

  ii. Directly or indirectly through one or more affiliated persons or entities
own beneficially or otherwise in whole or part any interest in any business
which, in any capacity, engages or participates in a competitive business with
the Business.

 

11



--------------------------------------------------------------------------------

For purposes of this Agreement, it is specifically agreed that the following
entities shall be considered as being competitive with the Business, without
limitation: small independent system integrators that engage or participate in a
competitive business with the Business; private and public companies that engage
or participate in a competitive business, including but not limited to, Adtran,
Inc., Audiocodes, Cisco Systems, Inc., Eastern Research, Inc., Lucent
Technologies, Inc., Natural Microsystems, RAD, Sycamore Networks, Telco Systems,
Inc., Tellabs, Inc., Zhone Technologies, Inc. (or any of their subsidiaries or
affiliates controlled by or under common control with the respective entity or
any business, division, or product group thereof); and such other companies or
entities as identified in the Company’s SEC 10Q and 10K filings during Your
employment and within twelve (12) months thereafter. A company or entity shall
be considered to be competitive to the Company if any of its business,
divisions, or product groups is engaged in or has taken concrete steps toward
engaging in the business of providing development, sales, manufacturing
services, software or installation and services for data networking, transport
and backhaul products for communications service providers for use in wireline
or wireless networks, either as being carried on or developed by the Company or
its affiliates as of the date of Your termination and for twelve (12) months
thereafter.

You shall be deemed in violation of this Exhibit C and the Agreement if You:
(i) engage in a business competitive with the Business, or any part thereof, in
the Covenant Area, in any capacity, whether or not for compensation, and whether
for Your own account or for that of one or more Other Persons; or (ii) hold
legal or beneficial interest, in any capacity, in any Other Persons engaged in a
business competitive with the Business in the Covenant Area; or (iii) in any
capacity, carry on or engage in any activities or negotiations with respect to
the organization, formation, acquisition, or the disposition of a business
competitive with the Business in the Covenant Area; or (iv) give advice related
to the Business, in any capacity, to any Other Persons engaging in a business
competitive with the Business in the Covenant Area; or (v) lend or allow Your
name or reputation to be used in a business competitive with the Business in the
Covenant Area; or (vi) solicit, divert, or attempt to divert from the Company
(or any affiliates) any business constituting, or any customer of, or any
supplier of, any part of the Business conducted by the Company (or any
affiliates) in the Covenant Area; or (vii) allow Your skill, knowledge, or
experience related, to the Business to be used in a business competitive with
the Business in the Covenant Area. Notwithstanding the foregoing, You may own,
directly or indirectly, securities of any entity traded on any national
securities exchange or automated quotation system if You are not a controlling
person of, or a member of a group which controls such entity, and You do not,
directly or indirectly, “beneficially own” (as defined in Rule 13d-3 of the
Securities Exchange Act of 1934, as amended, without regard to the sixty
(60) day period referred to in Rule 13d-3(d)(l)(i)), one percent (1.0%) or more
of any class of securities of such entity.

Covenant Area. For the purposes of this Agreement, the term “Covenant Area”
shall be and mean all cities, counties, states, and countries in North America,
South America, Asia, Middle East and Europe, in which the business of the
Company or its affiliates is then being conducted, its services are being
provided or its products are being sold.

 

B. NON-SOLICITATION. In addition to the foregoing, You shall not during the
Covenant Period, as defined above, induce or attempt to induce any person
(i) engaged or employed currently or within the prior twelve (12) months
(whether part-time or full-time) by any of the Company (or any of its
Affiliates), in any capacity, to leave the employ of or engagement with any of
the Company (or any of its Affiliates), or to cease providing the services to or
on behalf of any of the Company (or any of its Affiliates), then provided by
such person, or in any other manner seek to engage or employ any such person
(whether or not for compensation) in any capacity, or (ii) that is then or has
been within the twelve (12) months prior to Your cessation of employment with
the Company a customer or supplier

 

12



--------------------------------------------------------------------------------

with respect to the Business to do business with any other persons or entities
so as to interfere, in any way, directly or indirectly, with the business
relationship between any of the Company (or any of its Affiliates)and any of
their customers or suppliers.

You acknowledge that the Company may be irreparably harmed if You default in
Your obligations under this Exhibit C and that it would be extremely
impracticable to measure the resulting damages. Accordingly, the Company, in
addition to any other available rights or remedies, may sue in equity for
specific performance to enforce its rights under this Exhibit C, and You
expressly waive the defense that a remedy in damages will be adequate for such a
default.

The parties intend that the covenants and agreements contained in this Exhibit C
and the Agreement shall be deemed to be a series of separate covenants and
agreements. If, in any judicial proceeding, a court shall refuse to enforce all
of the separate covenants deemed included in this Exhibit C and the Agreement,
then such unenforceable covenants shall be deemed eliminated from the provisions
of this Agreement for the purpose of such proceeding to the extent necessary to
permit the remaining separate covenants to be enforced in such proceeding. If
any one or more of the covenants contained in this Agreement is for any reason
held to be excessively broad as to duration, geographical scope, activity or
subject, the parties request that the applicable court construe it by limiting
and reducing it, so as to be enforceable to the extent compatible with the
applicable law as then in effect.

 

13